Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 22, 2019

                                      No. 04-18-00498-CV

                     MWM HELOTES RANCH, LTD. and Myfe Moore,
                                  Appellants

                                                v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI11563
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
       If Appellees’ brief is filed as anticipated, Appellants’ reply brief will be due on February
26, 2019. See TEX. R. APP. P. 38.6(c). Before the due date, Appellants filed an unopposed first
motion for an extension of time to file the reply brief.
       Appellants’ motion is GRANTED. Appellants’ reply brief will be due on March 13,
2019. See id. R. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court